Notice of Pre-AIA  or AIA  Status
 	The present application 16/371,895, filed on 4/1/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-20, are pending in this application.
Drawings
The Drawings filed on 4/1/2019 are acceptable for examination purpose
Priority
Acknowledgment is made of applicant’s claim for (RUSSIAN FEDERATION) foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. RUSSIAN FEDERATION 2018132717, filed on 9/14/2018.
Information Disclosure Statement

The information disclosure statement filed on 4/1/2019;1/9/2020 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with the Office Action.


Claim Rejections - 35 USC § 103
 	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors. In considering patentability of the claims under AIA  35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability

Claims 1-13,17-18,20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kulkami, US Pub. No. 2010/0057717 published Mar,2020, Meek et al., (hereafter Meek), US Pub. No. 20050192936 published Sep,2005, Auerbach et al., (hereafter Auerbach), US Pub. No. 2008/0059419 published Mar,2008 in view of Lowery et al., (hereafter Lowery), US Pub. No. 2013/0031060 published Jan,2013.

As to Claim 1, 18, Kulkami teaches a system which including  “A method of indexing a web page in an index, the index being hosted in a system communicatively coupled with a server (fig 1-2), the index for providing indications of possible search results to a search engine, the method executable by the  server, the method comprising (fig 1-2, 0006-0007 – Kulkami teaches search engine searches web pages and indexing web page  for example web pages are indexed by the indexer fig 1, element 26, and search query returns search results, system 80 includes search engine connected in an internet environment)
 	In Claim 18, the preamble recites “the server being configured to execute a crawler application and a machine learning algorithm (MLA) (Kulkami teaches fig 1-2 search engine coupled to the crawler 24 and the machine learning server 74) 
 	“identifying, by the server executing a crawler application, recent data associated with the web page to be indexed” (fig 1,0006 – Kulkami teaches search engine 20, crawler element 24 connected to the indexer element 26);
 	“generating, by the server executing a machine learning algorithm (MLA), an importance score for the web page based on the recent data associated with the 
(i)    a training vector indicative of data associated with a training , after creation of content on the training web page (fig 2, 0037,0038, line 1-10 – Kulkami teaches machine learning server receives page vectors from feature storage, labels from training data storage; and
(ii)    a label indicative of usefulness of the training web page as a search result and based on data associated with the training web page (fig 3, 0034, 0037,  – Kulkami teaches training data structure defining web page and respective label, while label is indicative of usefulness of the training data because it computes ranking based on the feature of the page of interest);
	“selectively adding, by the server, the web page” (fig 2, 0028 – Kulkami teaches system including training data server element 60 connected to the search engine server 66)
	It is however, noted that Kulkami does not disclose “web page at a first moment in time, at a second moment in time, the second moment in time being later in time than 
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine web-crawling and predicting web-page change of Meek et al., with machine learning techniques on training data of Kulkami because both Kulkami, Meek teaches web crawling and scoring web pages (Kulkami: 0047,0051; Meek: fig 5, 0044), and they both are from the same field of endeavor.  Because, both Kulkami, Meek teaches web crawling, and scoring, it would have been obvious to one of the ordinary skill in the art to modify and/or combine one over other method, particularly determining pages to crawl in the current and future time periods, while tracking historical data of page-changes including rate at which page changes using probability predictor (Meek: 0036), thus users are provided with current and up-to-date search result.
	It is however, noted that Kulkami,Meek do not disclose 
 	 (i) a real-time indexing queue and (ii) a postponed indexing queue based on a comparison between the importance score of the web page and a threshold such that:
 	if the importance score is below the threshold, the web page is added to the postponed indexing queue for postponing the indexing of the web page; and

 	“if the importance score is below the threshold, the web page is added to the postponed indexing queue for postponing the indexing of the web page” (0073,0078,0105 line 9-13 – Auerbach teaches index events related to web pages marking priority, added to the relevant results with the score may be delayed and or accessed later),;  
 	“if the importance score is above the threshold, the web page is added to the real-time indexing queue for indexing of the web page in real-time” (0026, line 4-14,0105-0106)
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine real-time index events associated with the web pages and respective scores of Auerbach et al., with Kulkami, Meek because all the prior arts of references teach search engine and crawling web pages and scoring web pages (Kulkami: 0047,0051; Meek: fig 5, 0044 and Auerbach: fig 1,0026, 0031,0050) and are from the same field of endeavor. Because, both Kulkami, Meek teaches web crawling, and scoring, it would have been obvious to one of 
 	It is however, noted that Kulkami, Meek and Auerbach do not teach datacenter system communicatively coupled with a triage server”.  On the other hand, Lowery disclosed “datacenter system communicatively coupled with a triage server” (Abstract, fig 1, 0008, 0019,  fig 3- Lowery teaches data center system coupled to the web server)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant’s claimed invention to combine retrieving and content synchronization ,particularly server based on the priority request of Lowery into users of Kulkami, Meek, Auerbach because that would have allowed users of Kulkami, Meek, Auerbach monitoring and determining current processing load on the server from data centers i.e, load criteria specifying resources maximum allowable load as a function (Lowery: 0054), and adjusts server priority value with data request, thus improves quality and reliability of the servers handling data requests from the datacenters.

As to Claim 2, Meek disclosed “wherein the recent data is associated with the web page at a given moment in time after creation of content on the web page (0029, 0040 – Meek teaches web page change information tracked in historical data related to specific page(s) Meek also, teaches web crawling listed pages within the specified crawling period).
As to claim 3, Meek disclosed “wherein the recent data is associated with the web   page at a given moment in time after the web page has been crawled by the crawler application” (Meek: 0034-0035 – Meek teaches specific page accessed and viewed, also tracks historical data of crawl including change in time).

As to Claim 4, Kulkami  disclosed “wherein the importance score is indicative of usefulness of the web page as a fresh search result” (0038, line 1-17 – Kulkami teaches ranking algorithm used in search engine result to score and rank web pages indicative of usefulness of the page(s)).

As to claim 5, Kulkami  disclosed  “wherein the training vector is based on sparse data associated with the training web page available at the first moment in time” (fig 6, 0040 – Kulkami teaches training vector including features and values of a particular web page corresponds to keyword).

As to claim 6, Auerbach disclosed “wherein web pages added to the real-time indexing queue for indexing the web pages in real-time are indexed independently from web pages added to the postponed indexing queue. (0022, line 4-17, 0031)

As to Claim 7, Auerbach disclosed wherein web pages added to the real-time indexing queue for indexing the web pages in real-time are indexed (0022, line 4-17, 0031) before any other web page added to the postponed indexing queue (0032).

As to Claim 8, wherein web pages added to either one of (i) a real-time
indexing queue (0022, line 1-8) and (ii) postponed indexing queue are queued with respect to one another according to their respective importance scores” (0026, line 1-10).

As to claim 9, 20, Meek disclosed wherein the web page is one of: 
 	a new web page (0005, line 1-2, 0030, line 15-17); and
	an updated web page (0005,1-4,0030, line 1-5,0010, line 11-13)

As to claim 10, Meek disclosed “wherein the new web page is a given web page that has not been previously indexed (0004, line 13-22), usefulness of the new web page as the search result being more likely higher than usefulness of an old web page as the search result, the old web page having been previously indexed (0025,0033).

As to claim 11, Meek disclosed wherein the updated web page is an updated version of an old web page, the updated web page has not been previously indexed, the old web page having been previously indexed (0004,0024), usefulness of the updated web page as the search result being more likely higher than usefulness of the old web page as the search result (0033-0034).



As to claim 12, Auerbach disclosed “wherein in response to the web page being the new web page, the importance score is weighted to ensure it is above the triage threshold (0104, line 11-17, 0105, line 4-12), such that the new web page is added to the real-time indexing queue for indexing of the new web page in real-time” (0063,0067).

As to claim 13, Auerbach disclosed 
 	“transmitting, by the server, data indicative of the web pages in the real-time indexing queue to the system for real-time indexing” (0031-; and
  	transmitting, by the triage server, data indicative of the web pages in the postponed indexing queue to the system for postponed indexing (0022,0031, fig 1).
However, Lowery disclosed “datacenter system communicatively coupled with a triage server” (Abstract, fig 1, 0008, 0019,  fig 3- Lowery teaches data center system coupled to the web server)

As to claim 17, Meek disclosed
	creation time of the web page (0038);
	number of visits to a URL of the web page (0010,0034);
	number of inbound hyperlinks to the web page (0025);
	number of outbound hyperlinks from the web page (0041-0042); and
	type of content of the web page (0029).


Claims 14-16,19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kulkami, US Pub. No. 2010/0057717 published Mar,2020, Meek et al., (hereafter Meek), US Pub. No. 20050192936 published Sep,2005, Auerbach et al., (hereafter Auerbach), US Pub. No. 2008/0059419 published Mar,2008 Lowery et al., (hereafter Lowery), US Pub. No. 2013/0031060 published Jan,2013 in view of Lopez et al., (hereafter Lopez), US Pub. No. 2014/0344336 published Nov,2014

As to claim 14,  Lowery disclosed datacenter system communicatively coupled with a triage server” (Abstract, fig 1, 0008, 0019,  fig 3- Lowery teaches data center system coupled to the web server), “datacenter system has an available amount of processing power for executing realtime indexing” (0050, line 1-3,0141 – Lowery teaches datacenter system receives and processes  web server requests in real-time including handling load.   It is however, noted that the prior art of Kulkami, Meek, Auerbach and Lowery do not disclose “load balancing algorithm for balancing processing load”.  On the other hand, Lopez disclosed “load balancing algorithm for balancing processing load”(Lopez: 0022 – Lopez teaches load balancing algorithm to fulfill the request for the remote web server).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant’s claimed invention to combine resources load balancing of remote web server of Lopez with  of Kulkami, Meek, Auerbach and Lowery because that would have allowed users of  Kulkami, Meek, Auerbach and Lowery to configure workload to distribute on the selected remote web servers distribute workload (Lopez: 0022) using Lopez’s request management element 

As to claim 15, 19, Auerbach disclosed wherein the triage threshold executing real-time indexing (0063,0067), and available amount of processing power (0022)

As to claim 16, Auerbach disclosed wherein in response to determining, by the triage server employing, that the available amount of processor power for executing real-time indexing has changed,(0063-0064,0067-0068) adjusting, by the server (fig 1), the threshold (0105).  On the other hand, Lopez disclosed the load balancing algorithm (Lopez: 0022)


Conclusion

The prior art made of record
				a.  	US Pub. No.  	20100057717
				b. 	US Pub. No. 		20050192936
				c. 	US Pub. No. 		20080059419
				d. 	US Pub. No. 		20130031060
				e. 	US Pub. No. 		20140344336



 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.



 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)



/Srirama Channavajjala/Primary Examiner, Art Unit 2158